DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest art of record is U.S. Patent Application Publication No. 2019/007342 by Wang et al.  Wang discloses the transformation of a network packet by translation of logical source and destination VM addresses to physical VM addresses for routing packets with payloads as claimed in the independent claims of the instant application.  Neither Wang nor none of the art of record discloses, individually or in reasonable combination, the transformation of a network packet integrity value using a cryptographic session key received from the source VM, the transformation of the integrity value occurring after the source and destination addresses are transformed and where the integrity value prior to transformation is determined using the cryptographic session key.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,155,825 to Moughanni et al. discloses translating logical addresses to physical addresses
U.S. Patent No. 9,641,551 to Kariyanahalli discloses transforming an integrity hash value
U.S. Patent Application Publication No. 2018/0063193 by Chandrashekhar et al. discloses using a session key to generate integrity information for packets
U.S. Patent Application Publication No. 2019/0007364 by Wang et al. discloses translating logical addresses to physical addresses in a VM environment

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432